662 So. 2d 750 (1995)
Richard SAVAGE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2865.
District Court of Appeal of Florida, Fourth District.
November 15, 1995.
Richard Savage, Atlanta, Georgia, pro se appellant.
No appearance required for appellee.
*751 PARIENTE, Judge.
This is an appeal from a final order denying defendant's petition for writ of habeas corpus on the basis that Palm Beach County lacked jurisdiction. Defendant's conviction and sentence for second-degree murder and conspiracy to commit first-degree murder were affirmed on direct appeal. Savage v. State, 551 So. 2d 475 (Fla. 4th DCA 1989). Subsequently, defendant filed two successive motions pursuant to Florida Rule of Criminal Procedure 3.850 for post-conviction relief. The first motion was based on newly discovered evidence and the second motion was based on claimed ineffective assistance of counsel. Orders denying relief on both motions were affirmed on appeal.
For the first time, defendant now claims that Florida lacked subject matter jurisdiction to try him on the murder and conspiracy charges because, prior to his trial, he was transferred to federal court in Arkansas to stand trial on pending charges there. Defendant is currently serving his federal sentence in Atlanta, Georgia. Without considering the merits of the claim that Florida lost jurisdiction over his case prior to trial, the trial court here properly concluded that it lacked jurisdiction to consider a petition for habeas corpus filed by a prisoner being detained outside its territorial authority. § 79.09, Fla. Stat. (1993); Bush v. State, 545 So. 2d 506 (Fla. 1st DCA 1989); Finley v. State, 394 So. 2d 215 (Fla. 1st DCA 1981).
The court finds that this appeal is appropriate for expedited disposition pursuant to Florida Rule of Appellate Procedure 9.315(a). Accordingly, the order is summarily affirmed.
DELL and SHAHOOD, JJ., concur.